Case: 11-15293   Date Filed: 12/31/2012   Page: 1 of 2

                                                            [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                      _____________________________

                               No. 11-15293
                           Non-Argument Calendar
                      _____________________________

                  D. C. Docket No. 8:11-cr-00107-RAL-AEP-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

     versus

HECTOR CUELI,

                                                            Defendant-Appellant.

               _________________________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
               _________________________________________
                             (December 31, 2012)

Before TJOFLAT, KRAVITCH, and EDMONDSON, Circuit Judges.


PER CURIAM:

     Hector Cueli appeals his conviction and sentence for manufacturing and
              Case: 11-15293     Date Filed: 12/31/2012   Page: 2 of 2

possessing with the intent to distribute 100 or more marijuana plants: 21 U.S.C. §§

841(a)(1) and (b)(1)(B)(vii).

      Briefly stated, the case presents these issues:

      (1)    Whether the district court erred in denying Cueli’s motion to suppress
             evidence based on its finding that Cueli gave valid consent to
             detectives to enter his home; and

      (2)    Whether the district court erred in denying Cueli the benefit of the
             “safety valve” provision based on its finding that Cueli was not
             truthful during sentencing.

      In the light of the record evidence (including Cueli’s own testimony), Cueli

voluntarily consented to the search of his home. Therefore, the district court did

not err in denying Cueli’s motion to suppress the evidence obtained from the

search. The district court also did not err in denying Cueli safety-valve relief

based on its finding that Cueli was not sufficiently truthful and complete -- for

example, about the involvement of others and about the plan for distribution -- in

providing information concerning his offense.

      AFFIRMED.




                                          2